DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on August 31, 2020. 
Claims 1-20 are currently pending and have been examined.
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Specification
The disclosure is objected to because of the following informalities: para [0048] in the specification states “done stratus”, and should be corrected to “drone status”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mays (US 20160129999 A1).
Regarding claims 1, 10, and 20:
With respect to claims 1, 10, and 20, Mays teaches: 
deploying a drone including one or more sensors; (“a method of backing up a wheeled vehicle includes deploying an unmanned aerial vehicle to take flight” [0010]), in which the UAV sensor instrumentation includes (“Navigation systems may rely on global positioning system (GPS) navigation, accelerometers, stereo vision cameras, laser scanning, and inertial sensors” [0043])
operating the drone to capture sensor data from a position offset from the position of the vehicle; (“The pre-programmed map of the trailer can also have instructions relating to certain locations from which the UAV 200 can determine how to navigate. From the map created by the UAV 200, the UAV 200 can determine the current position, locate the current position to a corresponding position on the pre-programmed map, and then be able to navigate to each one or more of the target destinations located on the pre-programmed map.” [0043])
operating the drone to wirelessly communicate captured sensor data; (“The communication system 208 utilizes wireless communication… The UAV 200 also uses the communication system 208 to send video images and other information from the onboard instruments 212 to the human machine interface via the controller.” [0048]) 
a drone control system including a processor for the drone deploying the drone; (“a UAV 200 may include a propulsion system 202, a guidance system 204, a navigation system 206, a communication system 208, a computer system 210 including processor and memory” [0040]) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-5, 11-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 20160129999 A1) in view of Li et al. (US 20190066503 A1). 
Regarding claims 2-5, 11-15, and 17-18: 
With respect to claims 2 and 11, Mays, as shown in the rejection above, discloses the limitations of claims 1 and 10. 
Mays teaches a vehicle drone deployment system of claims 1 and 10. Mays does not teach, but Li teaches operating a control system in the vehicle to control vehicle movement as a function of sensed data communicated by said drone to said vehicle control system or to a remote operator control system; (“The vehicle-trailer system is in communication with an unmanned aerial vehicle (UAV) that captures one or more images of the parking lot and identifies one or more parking spots that the vehicle-trailer system may autonomously drive to and back-up towards one of the one or more parking spaces” [0026]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mays’ drone system with Li’s vehicle control system (“to improve the autonomous driving of the vehicle-trailer system 200” See Li [0034]). 

With respect to claims 3 and 12, Mays in combination with Li, as shown in the rejection above, discloses the limitations of claims 2 and 11.  
Mays and Li teaches a vehicle drone deployment and parking system of claims 2 and 11. Mays does not teach, but Li teaches wherein said control system automatically controls the vehicle to perform a parking operation taking into consideration a position of at least one object in an environment in which the vehicle is located, said position of the at least one object having been determined based on the sensed data; (“path planning system 266 continuously updates the planned path 102 based on continuously receiving images and data 302 from the UAV 300 and sensor data 222 from the vehicle sensor system 220. In some examples, the path controller 260 identifies one or more objects along the planned path 102 and sends the path planning system 266 data relating to the position of the one or more objects. In this case, the path planning system 266 may recalculate the planned path 102 to avoid the one or more objects” [0044], “the path controller 260 is configured to process images which leads to identifying the vehicle-trailer system 200, the available and un-available parking spaces 1-32, and plan a path 102 for the vehicle-trailer system 200 to autonomously maneuver along to reach a selected available parking space 1-32” [0035]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mays’ drone system with Li’s vehicle parking system (“the top view of the parking lot, provided by the UAV, provides better determination of a path, and avoids blind spots, for example, when the vehicle includes a camera and the trailer does not include a camera. Moreover, the UAV is capable of detecting and reporting multiple parking spaces that the user may identify for parking the vehicle-trailer system.” See Li [0026]). 

With respect to claims 4 and 13, Mays in combination with Li, as shown in the rejection above, discloses the limitations of claims 3 and 12.  
Mays and Li teaches a vehicle drone deployment and parking system of claims 3 and 12. Mays does not teach, but Li teaches wherein said control system includes a processor for automatically controlling said vehicle to maneuver; (“a drive system of the vehicle system in communication with the path controller, to autonomously drive the vehicle system along the determined path.” [0004], “The vehicle controller 240 includes a computing device (or data processing hardware) 242 (e.g., central processing unit having one or more computing processors)” [0033])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mays’ drone system with Li’s vehicle control system (“to improve the autonomous driving of the vehicle-trailer system 200” See Li [0034]). 

With respect to claims 5 and 14, Mays in combination with Li, as shown in the rejection above, discloses the limitations of claims 3 and 12.  
Mays and Li teaches a vehicle drone deployment and parking system of claims 3 and 12. Mays further teaches controlling said vehicle to park in a location visible in an image captured by said drone; (“using a UAV 200 as a camera for assistance in backing up a wheeled vehicle in reverse and for conducting a pre-trip inspection of a wheeled vehicle prior to driving.” [0038], “FIG. 4 illustrates another embodiment of a method for the use of the UAV 200 with a camera to assist drivers of wheeled vehicles when backing up in reverse.” [0061]) 

With respect to claim 17, Mays in combination with Li, as shown in the rejection above, discloses the limitations of claim 11. 
Mays and Li teaches a vehicle drone deployment and parking system of claim 11. Mays further teaches wherein said vehicle is a truck with a drone pod for storing said drone; (“the tractor is configured to house the UAV 200 within a UAV storage bay 115” [0038]) 

With respect to claim 18, Mays in combination with Li, as shown in the rejection above, discloses the limitations of claim 17. 
Mays and Li teaches a vehicle drone deployment and parking system of claim 17. Mays further teaches wherein said truck is a tractor unit for pulling a trailer, the truck and trailer in combination forming a tractor trailer; (“the wheeled vehicle comprises a tractor and trailer.” [0009]) 

Claim(s) 6-9, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mays (US 20160129999 A1) in view of Li et al. (US 20190066503 A1) in further view of Duncan et al. (US 20190071179 A1). 
Regarding claims 6-9, 15-16, and 19:
With respect to claims 6 and 15, Mays in combination with Li, as shown in the rejection above, discloses the limitations of claims 5 and 14.  
Mays and Li teaches a vehicle drone deployment and parking system of claims 5 and 14. Mays and Li do not teach but Duncan teaches operating the control system to receive from a remote control station an indication of a parking location in which to park said vehicle, said parking location being a parking space which is visible in an image captured by said drone; (“vehicle 12 is a remotely operated vehicle, such that circuit 70 is configured to receive data (e.g., remote system data) from remote system 16 and provide various inputs to other components of vehicle 12 (e.g., vehicle control system 76) based on the data. Remote system 16 in turn receives driving environment data from aircraft 14 via transceiver 88 or similar device.” [0053], “aircraft 14 is configured to identify and reserve a parking space for vehicle 12 and communicate the location of the parking space back to vehicle 12.” [0062]) which shows that the system uses a drone to capture image data and send the data to a remote system to determine a parking space. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mays’ drone system and Li’s vehicle control system with Duncan’s remote operation system which (“the captive aircraft can capture audio, visual, or other data or information regarding all or a portion of a driving environment (e.g., to capture traffic information, accident information, road condition information, etc.) and provide various data to, for example, a motor vehicle, remote vehicle control system, or another system” See Duncan [0026]) so that the remote operation of a vehicle using a plurality of data can be improved. 

With respect to claims 7 and 16, Mays in combination with Li and Duncan, as shown in the rejection above, discloses the limitations of claims 6 and 15. 
Mays, Li, and Duncan teaches a vehicle drone deployment and parking system of claims 6 and 15. Mays and Li do not teach, but Duncan teaches:
operating the remote control station to receive said image captured by said drone, said image communicated from the drone via a communications path including a wireless link; (“Aircraft 14 captures driving environment data via the various sensors and, based at least in part on the captured data, provides aircraft output data to vehicle 12 and/or remote system 16.” [0043]) 
operating the remote control station to display said image to a human operator; (“vehicle 12 is a remotely operated vehicle, such that circuit 70 is configured to receive data (e.g., remote system data) from remote system 16 and provide various inputs to other components of vehicle 12 (e.g., vehicle control system 76) based on the data. Remote system 16 in turn receives driving environment data from aircraft 14 via transceiver 88 or similar device” [0053], “Aircraft 14 may be remotely piloted by a human operator (e.g., on vehicle 12 or at an external location)” [0039]) shows that the drone can capture images, which can be provided to a human remote operator. 
operating the remote control station to receive operator input indicating which location of a plurality of available location the vehicle is to park in; (“Referring to FIG. 10, in some embodiments, aircraft 14 is configured to identify and reserve a parking space for vehicle 12 and communicate the location of the parking space back to vehicle 12.” [0062]) which shows that the remotely operated drone can determine information on a parking space and identify an available parking location for the vehicle. 
operating the remote control station to communicate the human-operator-indicated parking location in which the vehicle control system is to park the vehicle; (“Referring to FIG. 10, in some embodiments, aircraft 14 is configured to identify and reserve a parking space for vehicle 12 and communicate the location of the parking space back to vehicle 12.” [0062], “Aircraft 14 may be remotely piloted by a human operator (e.g., on vehicle 12 or at an external location).” [0039]) which shows that the remotely operated drone can communicate an available parking location to the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mays’ drone system and Li’s vehicle control system with Duncan’s remote operation system which (“the captive aircraft can capture audio, visual, or other data or information regarding all or a portion of a driving environment (e.g., to capture traffic information, accident information, road condition information, etc.) and provide various data to, for example, a motor vehicle, remote vehicle control system, or another system” See Duncan [0026]) so that the remote operation of a vehicle using a plurality of data can be improved. 

With respect to claim 8, Mays in combination with Li and Duncan, as shown in the rejection above, discloses the limitations of claim 7. 
Mays, Li, and Duncan teaches a vehicle drone deployment and parking system of claim 7. Mays further teaches wherein said vehicle is a truck with a drone pod for storing said drone; (“the tractor is configured to house the UAV 200 within a UAV storage bay 115” [0038]) 

With respect to claim 9, Mays in combination with Li and Duncan, as shown in the rejection above, discloses the limitations of claim 8. 
Mays, Li, and Duncan teaches a vehicle drone deployment and parking system of claim 8. Mays further teaches wherein said truck is a tractor unit for pulling a trailer, the truck and trailer in combination forming a tractor trailer; (“the wheeled vehicle comprises a tractor and trailer.” [0009]) 

With respect to claim 19, Mays in combination with Li and Duncan, as shown in the rejection above, discloses the limitations of claim 18. 
Mays, Li, and Duncan teaches a vehicle drone deployment and parking system of claim 18. Mays and Li do not teach, but Duncan teaches wherein the truck is an unmanned truck; (“Based on receiving the aircraft output data, the remote system can control operation of vehicle 12 (e.g., by remotely controlling an on-board vehicle control or robotic driving system) (172, 174)” [0064]) which shows that the operation of the vehicle can be controlled remotely and robotically without a driver needing to be present in the truck. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Mays’ drone system and Li’s vehicle control system with Duncan’s remote operation system because (“aircraft 14 can be configured to communicate raw or processed road/traffic data to vehicle 12, allowing a driver or automatic control system on vehicle 12 to perform such route analysis and selections” [0060]) in which the driving decisions do not have to be made by a driver of the vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. 
Altman (US 20210116907 A1) is pertinent because “System 200 may include one or more vehicles, for example, a vehicle 210 (which may be referred to as a “primary” vehicle) and other vehicles 211 and 212 (which may be referred to as “secondary” vehicles)” [0108], “A Tele-Operator Terminal/Human-Machine Interface (HMI) 255 for the human tele-operator may also be in communication (directly, or indirectly) with one or more of the vehicles, such as with the primary vehicle 210; and may enable a human tele-operator or a machine-based tele-operator to remotely interact, intervene, operate or drive or control the primary vehicle 210 or otherwise affect its operation via remote commands” [0111], FIG. 2) which pertains to a ground vehicle in communication with a secondary vehicle that can be an aerial vehicle. A remote operator can control the primary ground vehicle based on information received by the primary vehicle and secondary vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662